 



Exhibit 10.2
SECOND AMENDMENT TO
RECEIVABLES PURCHASE AGREEMENT
     THIS SECOND AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of June 23, 2006, is entered into among ARCH RECEIVABLE COMPANY, LLC
(the “Seller”), ARCH COAL SALES COMPANY, INC. (the “Servicer”), MARKET STREET
FUNDING LLC (the “Issuer”), the various financial institutions party to the
Agreement (as defined below) as LC Participants (the “LC Participants”), and PNC
BANK, NATIONAL ASSOCIATION, as Administrator (the “Administrator”) and as LC
Bank (the “LC Bank”).
RECITALS
     1. The parties hereto are parties to the Receivables Purchase Agreement,
dated as of February 3, 2006 (as amended, amended and restated, supplemented or
otherwise modified through the date hereof, the “Agreement”); and
     2. The parties hereto desire to amend the Agreement as hereinafter set
forth.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     SECTION 1. Certain Defined Terms. Capitalized terms that are used but not
defined herein shall have the meanings set forth in the Agreement.
     SECTION 2. Amendments to the Agreement.
     (a) The amount specified as the “Purchase Limit” in the definition of such
term set forth in Exhibit I to the Agreement is hereby amended by changing such
amount from “$100,000,000” to “150,000,000”.
     (b) The Commitment of each of the Issuer and the LC Participant is hereby
amended to be the amount set forth as the “Commitment” under its name on its
respective signature page to this Amendment.
     SECTION 3. Representations and Warranties. Each of the Seller and the
Servicer hereby represents and warrants to the Administrator and the Purchasers
as follows:
     (a) Representations and Warranties. The representations and warranties made
by it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
     (b) Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary organizational action on its
part. This Amendment and the Agreement, as amended hereby, are such Person’s
valid and legally binding obligations, enforceable in accordance with their
respective terms.
     (c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.
     SECTION 4. Effect of Amendment. All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “this Agreement”, “hereof”, “herein”
or

 



--------------------------------------------------------------------------------



 



words of similar effect referring to the Agreement shall be deemed to be
references to the Agreement as amended by this Amendment. This Amendment shall
not be deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Agreement other than as set forth herein.
     SECTION 5. Effectiveness. This Amendment shall become effective as of the
date hereof upon receipt by the Administrator of (a) counterparts of this
Amendment (whether by facsimile or otherwise) executed by each of the parties
hereto and (b) counterparts of that certain amended and restated fee letter by
and among the Seller, Issuer, Administrator and Arch Coal, Inc. and dated as of
the date hereof (whether by facsimile or otherwise), executed by each of the
parties thereto, and receipt by the Administrator of the full amount of the
“Amendment Fee” referred to therein.
     SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.
     SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York.
     SECTION 8. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
[Signatures begin on next page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                  ARCH RECEIVABLE COMPANY, LLC, as
Seller    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak
Title: Vice President and Treasurer    
 
                ARCH COAL SALES COMPANY, LLC, as Servicer    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak
Title: Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



                  MARKET STREET FUNDING LLC,
as Issuer    
 
           
 
  By:   /s/ Doris J. Hearn    
 
                Name: Doris J. Hearn
Title: Vice President    
 
                Commitment: $150,000,000    
 
                PNC BANK, NATIONAL ASSOCIATION,
as Administrator    
 
           
 
  By:   /s/ John T. Smathers    
 
                Name: John T. Smathers
Title: Vice President    
 
                PNC BANK, NATIONAL ASSOCIATION,
as the LC Bank and as an LC Participant    
 
           
 
  By:   /s/ Richard C. Munsick    
 
                Name: Richard C. Munsick
Title: Senior Vice President    
 
                Commitment: $150,000,000
Pro-Rata Share: 100%    

 